Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

 

 

|\/|ar1219,05:09p SanRoman 16316752934 p.2
UNITED STATES BANKRUPTCY COU RT
EASTERN DISTR|CT OF NEW YORK
In re Gabrie| A San Roman and l\/|iche|e D San Roman Case No. 8-‘18-77977
Debtors Reporting Period: 2f1/19 - 2/28/19

 

Social Security # 1219 3480
(last 4 digits only)

MONTHLY ol>ERATING REPORT
(mDIVIDUAL WAGE EARNERS)

File with the Court and submit a copy to the United States Trustee W'lthin 20 days after the end of the
month and submit a copy of the report to any official committee appointed in the case.

(Reporrsfor Roch ester and Eu_/fa]o Divz`sz`ons of Western Distrz‘ct ofNew York are due 15 days aFer the
end ofthe month, as are the reportsfor Soutlzern District of New York.)

REQ UIRED DOCUMENTS F"orm No. ocument Explanation
Attached Attachcd

Schedule of Cash rs and Disbursements X
Bank Reconciliation (or copies of debtor'S bank X

reconciliations
C of bank statements

Disbursement Joumal

Sheec
ies of tax returns filed cl
of U ' Post etition Debts
tatus of Secure N Installment P
Debtor '

 

[ declare under penalty ofperjuzy (28 U.S.C. Seccion 1746) that the documents attached to this report are true and
correc\ to the best of my knowledge and bclicf.

Bmmre ofDebtor A M B'-'_::> Dace 3/7/2019
iign:-\ture of Joint DehM;M Date 3/7/2019

FORM wlon [l~uv)
2/2008
PAGE 1 or= 10

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

In re Gabrie| A San Roman and I\/|ichele D San Roman Case No. 8-18-77977
Debtors porting Period: 211/19 - 2/28/19

INDIVIDUAL DEBTOR CASH RECElPTS AND CASH DISBURSEMENTS

(”l`his Form must be submitted for each bank account maintained by the Debtor)

Amounts reported should be per the dcbtor's books, not the bank statementl The beginning cash should be the ending
cash t`rom thc prior month or, ifthis is the first report, the amount should be the balance on the date the petition was
tiled. Altach the bank statements and a detailed list ofall disbursements made during the report period that includes
the date, the check numbcr, the payec, the transaction dcscription, and the amount A bank reconciliation must
be attached for each account [See MOR-l (CON‘T)]
' l 1_'."1 -t ' . l_ _
__ t :'l _.l __._.| *‘;’L.l ‘,_1_.- _ -_ _»
Cash - nin of Month 8`863.11 $ 9123.11
RECEIPTS
W es et 58,173.63 171476.85
interest and Dividend lncome - ~
Alimo and Child S rt - -
Social and Pension lncome - -
Sale of Assets - -

Otherlncome attach schedule 6 41.42 7 71.49
Total Recei ts 73 78.16 188 171.45

» d a ` -' - :*-
'.'»_ t ':»1 'J.-'.'
23 403.39

6 53.96

7 015.61

6 572.17
863.41
1.277.68
354.20
242.63
6,400.48

'u|".ll:.l\- -l..! .: T` I b

i,

69,305.54
6 53.96
16 434.41
16 82.98
3 806.89
3 840.49
354.20
313.20

16 472.76

l\/[o P en s

Rental P ent(s)

Other Secured Note Pa ents

Utilities

lnsurance

Auto

Lease P ents

IRA Contributions

R 'rs and Maintenance

l\/ledical

Food Clothin H cne

Charitable Contributions

Alimon and Child Su rt P

Taxes - Real Estate

Taxcs - Personal Pro

Taxes - Other attach schedule

'l`ravel and Entertainment

Gifts

Other attach schedule
TotalOrdina Disbursements

5 1.14

3 956.99
1,646.00
214 727.60
358 16.16

95.5]
4 93.41
57 172.45

_,'\_¢ _ ... q '. .- \__' |A..
l ' - ' ll' ll _' l l . . , l

9999696966€69969&699&69999€6%%669$€666

$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$

Prot`essional Fees - -
U. S. Trustee Fees 325.00 650.00
Other Reo ization attach schedule - -
Total Reo ization ltems 325.00 650.00

TotalDisbursements Gr¢.-"."nn`."v + lee hutton 57 497.45 16 98,30

15,780.71 25 603.15

Cash - End of Month (Must equal reconciled bank 14,524.62 34,260,74
emeht)

Net Cash F low olal Recei ts - Tcta/ Disl:tnr.~;emenf.\‘}

 

FORM MOR-1 (lNDV)
2l2008
PAGE 1 OF 2

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

In re Gabrie| A San Roman and |Vliche|e D San Roman Case No. 8-18-77977
Debtors porting Period: 2/1/19 - 2/28/19

INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
(continuation sheet)

eral 1 077.72 1 077.72
Bank Fee refund 35.00 35 .00
ubb and Son Home Insurance refund 64.35 64.35
ubb Home Insurance refund 64.35 64.35

$0

180.41
35.00
55.00

4 000.00
73.00
50.00

4 93.41

1.437.43
35.00
55.00

l 000.00
73.00
50.00

13 650.43

SBYC

Bank fee

World

RSNY Loan eb
USTA

Adel hi Grad

%999999%666699
66€9669999999999

otal

  
   

$0 0

THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS ron cALcuLATlNG U.s. TRUSTEE QuARTERLY FEEs= (FROM cuRREN'r MONTH ACTUAL coLUMN)

 

 

 

 

 

 

TOTAL DISBURSEMENTS $57!497_45
LESS: TRANSFERS TO OTHER DEBTOR IN POSSESSION $()
PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES $()

ti § from escrow a_ccountsl

TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE $57,497_45

QUARTERLY FEES

 

FORM MOR-1 (lNDV)
2l2008
PAGE 2 OF 2

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

 

 

ln re Gabrie| A San Roman/Miche|e D San Roman Case No. 8-18-77977
Debtors Reporting Period: 2l1/19 - 2/28/19
BANK RECONCILIATIONS

Continuation Sheet for MOR-l
A bank reconciliation must be included for each bank account The debtor's bank reconciliation may be substituted for this page

(Bank account numbers may be redacted to last four numbers.)

 

Operating Payroll Tax Other

 

BALANCE PER $ 14,524.62
hooks

BANK BALANCE $ 14,524.62

 

(+) DEPOSITS lN
TRANSlT (A TTA CH
LIST)

 

(-) ou'rsTANmNG
ancKs (ATTACH
L/sT) ;

 

OTHER (A TTA CH
EXPLA NA T]ON)

 

 

ADJUSTED BANK $ 14,524.62
BALANCE *

 

 

 

 

 

 

 

"'Adjusted Bank Balance" must equal "Balance per Books"

lN 'l`RANSlT Date Amount Amount

Amount

 

OTl'lER

 

 

 

 

 

FORM MOR-‘l (CONT)
2/2008
PAGE 1 OF 1

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

 

 

 

ln re Gabrie| A San Roman/Mlche|e D San Roman Case No. 8-18-77977
Debtors Reporting Period: 2/1/19 - 2/28/19
DISBURSEMENT JOURNAL

CASH D|SBURSEMENTS
Pa ee Pu Amount

Total Cash Disbursements

 

BANK ACCOUNT D|SBURSEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Payee Purpose Amount Check #
2/4/2019 The Shipyard Rent $ 3,553.96 113
2/8/2019 Wel|s Fargo 1st |V|ortgage $ 16,645.84 116
2/8/2019 We||s Fargo 2nd l\/|ortgage $ 6,757.55 115

2/22/2019 The Oaks HOA fee $ 380.00 1341

2/22/2019 Custom Décor Furniture repair $ 661.75 1340

2/22/2019 The Shipyard Rent $ 3,100.00 1339

2/26/2019 RSNY (Feb) Loan $ 4,000.00 117

2/26/2019 US Trustee Reorganization $ 325.00 118
Total Bank Account Disbursements $ 35,424.10

 

 

 

 

 

 

 

 

l_ Tota| Disbursements torthc Month l $ 35,424.10 |

FORM MOR-Z (lNDV)
2/2008
PAGE 1 OF 1

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

ln re Gabrie| A San Roman and |\/llchele D San Roman Case No. 8-18-77977
Debtors Reporting Period: 2l1/19 - 2/28/19

BALANCE SHEET
The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from

post-petition obligations

 

ASSETS BOOK VALUEATEND OF BOOK VALUE ON
CURRENT REPORTING PETIT/ON DA TE OR
MONTH SCHEDULED AMOUNT

 

 

 

 

 

SCHE-D UI.E A ltl;`r'l L PROPER TY

Residence
15 Emmet Dri 13 NY 4,000,000.00 $ 4,000, .00
11 Oak Run. Ston B NY 95% owner 503.500.00 503.500.00
111 Cathedral A Hem NY 25% owner 125,000.00 125,000.00
Other (attach schedule - -
TOTAL REAL PROPERTYASSETS 4,628,500.00 4,628,500.00

       

SCHEDULE B PERS()NAL l’ROl’l;`ltl'l"
Cash on Hand 200.00 60,00
Bank Accounts 14,524,62 10,873.0|
Securi its
Household Goods & Furnishin 10,000.00 l0,000 00

Books. Pictu Art * -
Weal'in A l 5,000.00 5,000_

10,000.00 10,000.00
1,000.00 1,000 00

Furs and Jewel
Firearms & S
Insurance Policies
Annuities
Cation IRAS
Retirement & Prot`lt Sharin
Stocks
artnershi & Joint Ventures
Government & Bonds
ccounts Receivable
limonv. main or settlements
er Li uidated Debts -
uitable lnterests in Schedule A '
tin t lnterests
Other Claims
Patents & ts
Licenses & Franchises
Customer Lists
utos. Trucks & Other Vehicles 74»300 00
Boats & Motors l,OOO~OO
Aircrat`t '
Oft`lee l ent -
Machinerv_ su li ui ent used for business -

127.849.06

133,645 78

1,500.00 l,500.00

99%%&€%€£€£69

HS€HMMM€A€H€£VJ

74,800.00
l,OO0.00

6€56&£9€%%££€£€£99

Inven
Animals

Farmin i ent

Farm S lies

er Personal attach schedule
TOTAL PERSONAL PROPERTY 251,670.40 242,032_07
TOTAL ASSETS 4,880,170.40 4,870,722,07

FORM MOR-3 (lNDV)
2/2006
PAGE 1 OF 2

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

In re Gabrie| A San Roman and l\/liche|e D San Roman
Debtors

 

Case No. 8-18-77977

Reporting Period: 2l1/19 - 2/28/19

 

 

 

LIABIL[TIESAND OWNER EQU!'!`}' BOOK VALUEATEN!.J t.JF
CURRENT REPORT/NG
MONTH

 

BOOK VALUE ON
PET[T[ON DA TE OR
SCHEDULED AMOUNT

 

 

LlABILITlES NOT SUBJECT TO COMPRGMISE `
Federal lncome Taxes not deducted from
FICA/Medicare that deducted from

State Taxes ( not deducted from

Real Estate Taxes

Other Taxes (attach schedule

TOTAL TAXES

Professional Fees

Other Post- tion Liabilities ist creditors

TOTAL POST-PETIT[ON LlAB/LITIES

LIABILITIES SUBJECT TO COMPROMISE (Pre-Petltlmr)

 

 

 

 

 

 

 

 

 

 

 

Secured Debt $ 5,083,429 48 $ 5,083,429.48
Pl'iority Debt $ . $ _
Unsecured Debt $ |,000,427.17 $ 1,000,427.17
TUTAL PRE-PETITION LIABILITIES $ 6,083.856.65 $ 6,083,856.65
|TOTAL L/AB/L/T/ES l s 6,083_856.65 l t ¢3_1>33_35¢',_¢»5 |

 

FORM MOR-3 (lNDV)
2l2008
PAGE 2 OF 2

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

ln re Gabrie| A San Roman and |\/lichele D San Roman Case No. 8-18-77977
Debtors Reporting Period: 2l1/19 - 2/28/19

SUMMARY OF UNPAID POST-PETITION DEBTS

Number of Days Past Duc
Current 0-30 31-60 61-90 Over 91

Mo

Rent

Secured Debt/Adequate Protection
ents

Professional Fees

Other Post-Petition debt ist creditor

Total Post- on Debts

 

Explain how and when the Debtor intends to pay any past due post-petition dcbts.

 

 

 

 

 

FORM MOR-4 (lNDV)
2l2008
PAGE 1 OF 1

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

ln re Gabrie| A San Roman and |\/|iche|e D San Roman Case No. 8-18-77977
Debtors Reporting Period: 2/1/19 - 2/28/19

 

 

POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
AND ADEQUATE PROTECTION PAYMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULED
MONTHLY AMOUNT PAlD TOTAL UNPAlD POST-
NAME OF CRED|TOR PAYMENT DUE DURING MONTH PETlTION
Wel|s Fargo 1st |\/|ortgage 2/1/2019 $ 16,645.84 O
We|ls Fargo 2nd |\/|ortgage 2/‘|/2019 $ 6,757.55 0
Chrys|er Jeep Wrang|er 2/20/2019 $ 908.30 0
Chrys|er Jeep Patriot 2/25/2019 $ 369.38 0
TOTAL PAYMENTS $ 24,681.07 0
INSTALLMENT PAYMENTS

PAYMENT AMOUNT &
TYpE OF pOL[CY CARRIER PERIOD CO FREQUENCY

Home A|arm Air t $35.00/month
Ston Brook Yacht C|ub $250.00/m0nth

 

FORM MOR-5 (|NDV)

2/2008
PAGE 1 OF 1

In re

\OOO‘--lO\U\

10
ll

13

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

Gabriel A San Roman and |\/|iche|e D San Roman
Debtors

DEBTOR QUESTIONNAIRE

Case No. 8-18-77977
Reporting Period: 2/1/19 - 2/28/19

 

Must be completed each month. lf the answer to any of the
questions is “Yes”, provide a detailed explanation of each
item. Attach additional sheets if necessary.

Yes

No

 

Have any funds been disbursed from any account other than a
debtor in possession account this reporting period?

 

ls the Debtor delinquent in the timely filing of any post-petition
tax returns?

 

Are property insurance, automobile insurance, or other necessary
insurance coverages expired or cancelled, or has the debtor
received notice of expiration or cancellation of such policies?

 

Is the Debtor delinquent in paying any insurance premium
payment?

 

|-l;ive any payments been made on pre-petition liabilities this
reporting period?

><

 

Are any post petition State or F ederal income taxes past due?

 

Are any post petition real estate taxes past due?

 

Are any other post petition taxes past due?

 

Have any pre-petition taxes been paid during this reporting
period?

><><><><

 

Are any amounts owed to post petition creditors delinquent?

 

I-lave any post petition loans been been received by the Debtor
from any party?

><><

 

Is the Debtor delinquent in paying any U.S. Trustee fees?

 

 

[s the Debtur delinquent with any court ordered payments to
attorneys or other professionals?

 

 

 

 

FORM MOR-G (lNDV)
2/2008
PAGE 1 OF 1

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

CHpif.E!!O}13‘ cHEcKlNG | sAleGs | ch | lRAs | LoANs
_ sank __ _ _ . _ _ _

 

GABR|EL A SANRO|\/|AN DEBTOR |N POSSESS|ON

I\/licHELE D sANROl\/lAN DP REP - www.¢apnaianehank.cnm

EASTERN DisTRlcT oF NY cAsE 8-18-77977 55

15 El\/H\/lET DR §

sToNY BRooi< NY 11790 "» "8°°'555'"""‘2265’
g m.capita|onebank.com
‘ _
"7|| Vlsit your nearest location

 

 

> New address? P|ease contact customer service to update.

ACCOUNT SUMMARY FOR PER|OD FEBRUARY 08, 2019 - MARCH 07, 2019

 

Essential Checking 8691

Previous Balance 02/07/19 $32,152.24 Number of Days in Cyc|e 28
7 Deposits/Credits $65,358.80 l\/linimum Balance This Cyc|e $595.16
154 Checks/Debits -$79,986.29 Average Co||ected Balance $10,204.71
Service Charges $0.00

Ending Balance 03/07/19 $17,524.75

ACCOUNT DETA|L FOR PER|OD FEBRUARY 08, 2019 ' MARCH 07, 2019

 

Essential Checking_

 

 

Date Amount Resulting Balance Transaction Type Description _ Debit Card

02/08 -$2.34 $32,149.90 Debit Debit Card Purchase 020819 5329
STARBUCKS STORE 07635 STONY
BROOK NY

02/08 -$28.30 $32,121.60 Debit Debit Card Purchase 020819 l\/lK 5329
NORTH COUNTRY GAS SA|NT
JAl\/|ES NY

02/08 -$2,564.35 $29,557.25 Debit ACH Withdrawa| CHUBB
CHUBBO2

02/08 -$2,564.35 $26,992.90 Debit ACH Withdrawa| CHUBB & SON
PAYMENT

02/08 -$965.91 $26,026.99 Debit ACH Withdrawa| STATE FARl\/| RO 08
CPC-CL|ENT

02/08 -$16,645.84 $9,381.15 Check Check 116

02/08 -$6,757.55 $2,623.60 Check Check 115

02/11 -$68.89 $2,554.71 Debit Debit Card Purchase SPEEDWAY 5287
07893 LK4782 020919 SPEEDWAY
07893 COl\/l|\/|ACK NY

Than/< you for banking With us. pAGE 1 OF 12

Products and services are offered by Capita| One, N.A., Member FDlC.
©2019 Capita| One. A|| rights reserved. MEMBER

ch 19

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

 

[ FOLLOW THESE EASY STEPS TO BALANCE YOUR ACCOUNT ]

 

b Just answer the. 1. What is the amount shown on this
f°"°""‘"g ques“°":|;° n statement for END\NG aALANcE? s _
balance your chec °°k' Enter that amount on the line to your right.

2. Have you made any deposits that have not
been credited on this statement? +$
Total up these deposits and enter the amount
on the line to your right.

3. ADD TOGETHER l_inesl and 2 =$

4. Are there any outstanding checks,
payments, transfers or other Withdrawals
that are not reflected on this statement? -$ _
Use the table below to add them up and enter
the total on the line to your rlght.

5. SUBTRACT Line 4 from Line 3 =$
Thls should reflect your checkbook balance

 

Outstanding items Outstanding ltems
Check # Amount Check # Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
Total l

Enter in '
Line4!

 

 

 

 

 

 

 

 

Please examine your statement promptly and report any inaccuracy as soon as possible

ln Case of Error or Ouestions About Your Electronic Transfers, telephone us atl (800) 655-2265 or Write us at Capital One, N.A.,
7933 Preston Rd. Plano, Texas 75024, Attn: Customer Service Center as soon as you can, if you think your statement or receipt is
Wrong or if you need more information about a transfer on the statement or receipt We must hear from you no later than 60 days

after we sent you the FlRST statement on Which the error or problem appeared

(1) Tell us your name and account number (|f any).

(2) Describe the error or the transfer you are unsure about, and explain as clearly as you can Why you believe it is an error or Why you
need more information.

(3) Te|l us the dollar amount of the suspected error.

We Will investigate your complaint and Will correct any error promptly. lf We take more than 10 business days to do this, We Will
credit your account for the amount you think is in error, so that you Will have the use of the money during the time it takes us to

complete our investigation.

PAGE 2 OF 12
PS|: 0 / SHCZ 0 / LOB :R

l_

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

Caplf-'=l/|One"
Bank

cHEcKiNG | sAleGs | cos | lRAs | LoANs

 
 
 

 

PAPER PlLiNG uP?

capitalonebank.com

Switch to paperless statementsl

\\\\ ‘*\- :'l\\'\\ .\\\ \\\\*i\.\\ \\`\

 

"\;i" .`=N§\\\\\\ .
GABR|EL A SANROl\/lAN DEBTOR lN POSSESSION

l\/|lCHELE D SANROl\/IAN DP REP
EASTERN D|STR|CT OF NY CASE 8-'|8-77977

ACCOUNT DETAIL CONT|NUED FOR PER|OD FEBRUARY 08, 2019

Date Amount
02/11 -$61.75

02/1 1 -$84.55

02/1 1 -$95.99

02/11 -$96.62

02/11 -$130.85

02/11 -$908.30

02/11 -$96.00
02/11 -$35.00
02/12 -$395.45

02/13 -$55.04

02/15 $1,077.72
02/15 -$1.29

02/15 -$1.29

Resulting Balance
$2,492.96

$2,408.41

$2,312.42

$2,215.80

$2,084.95

$1,176.65

$1,080.65
$1,045.65
$65020
$59546

$1,672.88
$1,671.59

$1,670.30

Products and services are offered by Capital One, N.A., lVlember FD|C.

©2019 Capita| One. All rights reserved.

Transaction Type
Debit

Debit

Debit

Debit

Debit

Debh

Debit
Debit
Debit
Debit

Deposit
Debit

Debit

 

- MARCH 07, 2019

Description Deb't Card
Debit Card Purchase 021119 SUNOCO 5287
0975167800 QPS STONY BROOK

NY

Debit Card Purchase 021119 EZPASS 5329
PREPA|D TOLLQPS 800 333 8655

NY

Debit Card Purchase 021119 PETCO 5329
3714 63537146 LAKE GROVE

NY

Debit Card Purchase 021119 5287
LlQUOR|Ul\/l SA|NT JAl\/lES

NY

Debit Card Purchase 021119 THE 5329
BARN PET FEED SU DEER PARK

NY

Debit Card Purchase 021119 WU 5329
CHRYSLER CAPlTAL 855 563 5635

TX

ACH Wlthdrawal LlPA ONL|NE

PAY

NSF charge DR AMT 1,567.73

0000000000 021119

Debit Card Purchase 021219 PEAPOD 5329
GROCER|ES 800 5PEAPOD lL

Debit Card Purchase 021319 SUNOCO 5287
0975167800 QPS STONY BROOK

NY

Customer Deposit

Deblt Card Purchase 021519 APL 5329
lTUNES COM B|LL 866 712 7753

CA

Debit Card Purchase 021519 APL 5329
lTUNES COl\/l B|LL 866 712 7753

CA

PAGE 3 OF 12

MEMBER

nrc 19

ACCOUNT DETA|L

Date
02/15

02/15

02/15

02/15

02/15

02/15

02/19

02/19

02/19

02/19

02/19

02/19

02/19

02/19

02/19

02/19

02/19

02/19

02/19

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

Amount
-$1.29

-$1.29

-$1.29

-$10.73

-$32.62

-$196.31

$2,564.35

$2,564.35

$35.00

-$251.57

-$34.75

-$85.94

-$5.99

-$12.96

-$18.76

-$23.98

-$28.64

-$32.51

-$35.00

Resultin_g_B_aIance
$1 ,669.01

$1,667.72

$1,666.43

$1,655.70

$1,623.08

$1,426.77

$3,991.12

$6,555.47

$6,590.47

$6,338.90

$6,304.15

$6,218.21

$6,212.22

$6,199.26

$6,180.50

$6,156.52

$6,127.88

$6,095.37

$6.060.37

CONT|NUED FOR PER|OD FEBRUARY 08, 2019

Transaction Type
Debit

Debit

Debit

Debit

Debit

Debit

Credit

Credit

Credit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

' MARCH 07, 2019
Description Debit Card

Debit Card Purchase 021519 APL 5329
lTUNES COl\/l B|LL 866 712 7753

CA

Debit Card Purchase 021519 APL 5329
lTUNES COl\/l B|LL 866 712 7753

CA

Debit Card Purchase 021519 APL 5329
lTUNES COl\/l B|LL 866 712 7753

CA

Debit Card Purchase 021519 GREEK 5329
TO GO STONY BROOK NY

Debit Card Purchase 021519 5287
LlQUOR|Ul\/l SA|NT JAl\/lES

NY

Debit Card Purchase 021519 5287
PENTll\/lENTO RESTAURANT STONY
BROOK NY

ACH deposit CHUBB REVERSAL

ACH deposit CHUBB & SON

PAYMENT

Refund NSF charge 19021OCL00079

Debit Card Purchase WHOLEFDS LGV 5287
102 lN0061 021719 WHOLEFDS LGV

102 120 NEW LAKE GRO\/E NY

Debit Card Purchase PETCO 3714 5287
108673 021719 PETCO 3714

LAKE GROVE NY

Debit Card Purchase TARGET T 255 5287
PO 311911021719 TARGET T 255

POND PAT SOUTH SETAUKE NY

Debit Card Purchase 021919 APL 5329
lTUNES COl\/l B|LL 866 712 7753

CA

Debit Card Purchase 021919 DD BR 5287
344267 035 ST JAl\/lES NY

Debit Card Purchase 021919 Al\/lC 5287
STONY BROOK 17 21 STONY

BROOK NY

Debit Card Purchase 021919 Al\/lC 5287
STONY BROOK 17 21 STONY

BROOK NY

Debit Card Purchase 021919 TEB 5287
NORTH COUNTRY STONY BROOK

NY

Debit Card Purchase 021919 5287
FRATEl_LlS lTAL|AN EATE STONY
BROOK NY

Debit Card Purchase 021919 CACTUS 5287
STONY BROOK STONY BROOK

NY

PAGE 4 OF 12

1_

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

-,---=-=~av/
CHPif-H/|Oiie'
` Bank

GABR|EL A SANROl\/lAN DEBTOR lN POSSESSION

l\/llCHELE D SANROl\/lAN DP REP
EASTERN DlSTRlCT OF NY CASE 8-18-77977

ACCOUNT DETAlL

CHECKING l SAV|NGS | CDS | lRAS | LOANS

CONT|NUED FOR PER|OD FEBRUARY 08, 2019

 

' MARCH 07, 2019
Description Debit Card

 

 

Date Amount Resulting Balance Transaction Iype
02/19 -$41.95 $6,018.42 Debit
02/19 -$115.08 $5,903.34 Debit
02/19 -$139.00 $5,764.34 Debit
02/20 -$63.00 $5,701.34 Debit
02/20 -$90.25 $5,611.09 Debit
02/21 -$103.69 $5,507.40 Debit
02/21 -$17.37 $5,490.03 Debit
02/21 -$173.38 $5,316.65 Debit
02/21 -$1,567.73 $3,748.92 Debit
02/22 $29,715.09 $33,464.01 Credit
02/22 -$380.00 $33,084.01 Debit
02/22 -$661.75 $32,422.26 Debit
02/22 -$3,010.00 $29,412.26 Debit
02/22 -$30.01 $29,382.25 Debit
02/22 -$24.37 $29,357.88 Debit
02/22 -$135.42 $29,222.46 Debit
02/22 -$5.70 $29,216.76 Debit
02/22 -$80.00 $29,136.76 Debit

Products and services are offered by Capital One, N.A., Member FD|C.
©2019 Capital One. All rights reserved.

Debit Card Purchase 021919 SA|NT 5287
JAl\/lES BAGEL SA|NT JAl\/lES NY

Debit Card Purchase 021919 5287
LlQUOR|Ul\/l SA|NT JAl\/lES
NY

Debit Card Purchase 021919 O SOLE 5287
l\/llO LLC STONY BROOK NY

Debit Card Purchase 022019 NlNA 5329
NA|L SPA lNC EAST SETAUKE

NY

Debit Card Purchase 022019 STOP 5329
SHOP 0574 SETAUKET NY

Debit Card Purchase PETCO 3714 5329
108673 022119 PETCO 3714

LAKE GROVE NY

Debit Card Purchase WHOLEFDS LGV 5329
102 lN0067 022119 WHOLEFDS LGV

102 120 NEW LAKE GROVE NY

Debit Card Purchase 022119 5287
PENT|l\/lENTO RESTAURANT STONY
BROOK NY

ACH Withdrawal LlPA ONL|NE

PAY

ACH deposit Northwell BATCH

Customer withdrawal

Customer withdrawal

Customer withdrawal

Debit Card Purchase KlNGS ROUTE 5287
111 295445 022219 KlNGS ROUTE

111 HAUPPAUGE NY

Debit Card Purchase 7 ELEVEN 5287
00l\/lT5T 022219 7 ELEVEN

Sl\/llTHTOWN NY

Debit Card Purchase TARGET T 255 5329
PO 311910 022219 TARGET T 255

POND PAT SOUTH SETAUKE NY

Debit Card Purchase TARGET T 255 5329
PO 311911 022219 TARGET T 255

POND PAT SOUTH SETAUKE NY

Debit Card Purchase 022219 OFF 5329
SEVENTH HA|R SALON CENTEREACH
NY

PAGE 5 OF 12

MEMBER

FD|C raaa.

ACCOUNT DETAlL

D_ate
02/25

02/25

02/25

02/25

02/25

02/25

02/25

02/25

02/25

02/25

02/25
02/25

02/25

02/25

02/25

02/25

02/25

02/25

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

Amount
-$356.56

-$35.55

-$117.82

-$219.35

-$97.75

-$330.79

-$52.07

-$5.00

-$11.75

-$12.21

-$12.55
-$15.04

-$17.60

-$17.93

-$18.78

-$25.86

-$28.00

-$28.35

Resulting_Ba/ance
$28,780.20

$28,744.65

$28,626.83

$28,407.48

$28,309.73

$27,978.94

$27,926.87

$27,921.87

$27,910.12

$27,897.91

$27,885.36
$27,870.32

$27,852.72

$27,834.79

$27,816.01

$27,790.15

$27,762.15

$27,733.80

CONT|NUED FOR PER|OD FEBRUARY 08, 2019

Transaction Type
Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debn
Debit

Debit

Debit

Debit

Debit

Debit

Debit

' MARCH 07, 2019
Description Debit Card

Debit Card Purchase HAMLET WlNES 5329
730 001 022319 HAMLET WlNES 730
ROUTE SETAUKET NY

Debit Card Purchase SPEEDWAY 5287
07797 LK4794 022419 SPEEDWAY

07797 Sl\/l|THTOWN NY

Debit Card Purchase UNCLE G|USEPPE5287
S LK2937 022419 UNCLE G|USEPPE S S
Sl\/llTHTOWN NY

Debit Card Purchase STOP SHOP 5287
0574 001 022419 STOP SHOP 0574
SETAUKET NY

Debit Card Purchase STOP SHOP 5287
0574 001 022419 STOP SHOP 0574
SETAUKET NY

Debit Card Purchase COSTCO WHSE 5329
020 990206 022519 COSTCO WHSE

0206 NESCONSET NY

Debit Card Purchase 7 ELEVEN 5287
OOl\/|JB6 022519 7 ELEVEN

STONY BROOK NY

Debit Card Purchase 022519 5287
WYCKOFF STARR COFFEE S

BROOKLYN NY

Debit Card Purchase 022519 UBER 5287
8005928996 CA

Debit Card Purchase 022519 SQU SQ 5287
STRANGE FLAVOR BROOKLYN

NY

Debit Card Purchase 022519 UBER 5287
8005928996 CA

Debit Card Purchase 022519 UBER 5287
8005928996 CA

Debit Card Purchase 022519 5287
STARBUCKS STORE 07813

HAUPPAUGE NY

Debit Card Purchase 022519 5329
PUl\/lPERN|CKLES DEL| SETAUKET

NY

Debit Card Purchase 022519 SQU SQ 5287
STRANGE FLAVOR BROOKLYN

NY

Debit Card Purchase 022519 THREE 5287
DOLLAR B|LL BROOKLYN NY
Debit Card Purchase 022519 TST 5287
ART|CHOKE BASlLLE BROOKLYN

NY

Debit Card Purchase 022519 STONY 5329
BROOK BEVERAGE SETAUKET

NY

PAGE 6 OF 12

\_

GABR|EL A SANROl\/lAN DEBTOR lN POSSESS|ON

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

______._-*....`

Capita£O§g/@'
' sank

l\/llCHELE D SANROl\/lAN DP REP
EASTERN D|STR|CT OF NY CASE 8-'|8-77977

ACCOUNT DETAlL

Date
02/25

02/25

02/25

02/25

02/25

02/25

02/25

02/25

02/25

02/25

02/25

02/26

02/26

02/26

02/26

02/26

02/26

Amount
-$31.00

~$38.01

-$60.00

-$77.86

-$161.40

-$347.55

-$575.53
-$1,462.53
-$568.94
-$477.56
-$369.38
-$81.57
-$117.08

'$135.89

-$171.09

-$351.09

-$96.00

_Rejsulting Balance
$27,702.80

$27,664.79

$27,604.79

$27,526.93

$27,365.53

$27,017.98

$26,442.45
$24,979.92
$24,410.98
$23,933.42
$23,564.04
$23,482.47
$23,365.39

$23,229.50

$23,058.41

$22,707.32

$22,611.32

Products and services are offered by Capital One, N.A., |Vlember FD|C.
©2019 Capital One. Al| rights reserved.

CONT|NUED FOR PERlOD FEBRUARY 08l 2019

Transaction Type
Debit

Debn

Debn

Debn

Debn

Debh

Debn
Debh
Debh
Debu
Debh
DebH
Debn

Debit

Debit

Debh

Debit

CHECK|NG | SAV|NGS | CDS | lRAS | LOANS

 

- MARCH 07, 2019

Description Debit Card
Debit Card Purchase 022519 WORLD 5329
GYl\/l SETAUKET EAST SETAUKE

NY

Debit Card Purchase 022519 ACE 5329
HARDWARE E SETAUKE EAST
SETAUKE NY

Debit Card Purchase 022519 SUNOCO 5329
0975167800 QPS STONY BROOK

NY

Debit Card Purchase 022519 TEB 5329
NORTH COUNTRY STONY BROOK
NY

Debit Card Purchase 022519 5329
READYREFRESH BY NESTLE 800 274
5282 CA

Debit Card Purchase 022519 5329
OPT|l\/lUl\/l 7840 9143788900

NY

Debit Card Purchase 022519 NORTH 5287
Sl-lORE FUEL OlL ST JAl\/lES NY
Debit Card Purchase 022519 H|RSCH 5287
FUELS lNC HAUPPAUGE NY

ACH Withdrawal VZ W|RELESS VE

VZW WEBPAY

ACH Withdrawal TRANSAl\/lERlCA

LOAN REPAY

ACH Withdrawal CHRYSLER CAP|TAL
PAYl\/lENT

Debit Card Purchase 022619 VER|ZON 5287
ONETll\/lEPAY 800 VER|ZON FL

Debit Card Purchase 022619 BOSTON 5329
PROPER 8002434300 FL

Debit Card Purohase 022619 A EAGLE 5329
OUTFTR00006593 OTTAWA KS

Debit Card Purchase 022619 5329
NAT|ONAL GR|D 800 930

5003 NY

Debit Card Purchase 022619 5329
WHOLEFDS LGV 10240 LAKE

GROVE NY

ACH Withdrawal LlPA ONL|NE

PAY

PAGE 7 OF 12

MEMBER

nrc 19

ACCOUNT DETAlL

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

 

Date Amo_unt Resulting_B_aIance
02/26 -$4,000.00 $18,611.32
02/26 -$325.00 $18,286.32
02/27 -$25.73 $18,260.59
02/27 -$29.00 $18,231.59
02/27 -$30.33 $18,201.26
02/27 -$44.00 $18,157.26
02/27 -$50.00 $18,107.26
02/27 -$54.31 $18,052.95
02/27 -$65.00 $17,987.95
02/27 -$71.60 $17,916.35
02/27 -$78.60 $17,837.75
02/27 -$98.95 $17,738.80
02/27 -$104.30 $17,634.50
02/27 -$174.97 $17,459.53
02/27 -$198.49 $17,261.04
02/27 -$331.01 $16,930.03
02/27 -$1,000.00 $15,930.03
02/27 -$1,048.67 $14,881.36
02/28 -$6.63 $14,874.73

CONT|NUED FOR PER|OD FEBRUARY 08, 2019

Transaction T_ype
Check

Check

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit

Debit
Debit

Debit

' MARCH 07, 2019

Description Debit Card

Check 117

Check 118

Debit Card Purchase 7 ELEVEN 5287
OONSOA 022719 7 ELEVEN

HAUPPAUGE NY

Debit Card Purchase 022719 ACT 5329
USTA LEAGUES 877 243 8107

TX

Debit Card Purchase 022719 TEB 5329
NORTH COUNTRY STONY BROOK
NY

Debit Card Purchase 022719 UST 5329
USTA l\/lEl\/lBERSH|P 800 9908782

NY

Debit Card Purchase 022719 ADELPH| 5287
GRAD Pl\/lT 8008997227 VA

Debit Card Purchase 022719 STONY 5329
BROOK YACHT CLUB STONY BROOK
NY

Debit Card Purchase 022719 LEON 5329
CH|ROPRACT|C PC STONY BROOK

NY

Debit Card Purchase 022719 SUNOCO 5287
0975167800 QPS STONY BROOK

NY

Debit Card Purchase 022719 AMZN 5329
l\/lKTP US l\/ll03T1P02 Al\/lZN COl\/l

B|L WA

Debit Card Purchase 022719 AMZN 5329
l\/lKTP US l\/l|9500010 AMZN COl\/l

B|L WA

Debit Card Purchase 022719 AMZN 5329
l\/lKTP US l\/ll6V606A1 AMZN COl\/l

B|L WA

Debit Card Purchase 022719 5329
SUBURBAN PEST l\/lANAGEl\/|E
Sl\/l|THTOWN NY

Debit Card Purohase 022719 THE 5329
BARN PET FEED SU DEER PARK

NY

Debit Card Purchase 022719 AMZN 5329
l\/|KTP US l\/l|10858C50 AMZN CO|\/l

B|L WA

Debit Card Purchase 022719 H|RSCH 5329
FUELS lNC l-lAUPPAUGE NY

Debit Card Purchase 022719 H|RSCH 5287
FUELS lNC HAUPPAUGE NY

Debit Card Purchase TARGET T 255 5329
PO 311911022819 TARGET T 255

POND PAT SOUTH SETAUKE NY

PAGE 8 OF 12

l_

GABR|EL A SANROl\/lAN DEBTOR lN POSSESS|ON

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

"_,

capirai()%’§
` Bank

l\/llCHELE D SANROl\/lAN DP REP
EASTERN DlSTRlCT OF NY CASE 8-18-77977

ACCOUNT DETAlL

Date
02/28

02/28

02/28

02/28

02/28

03/01

03/01

03/01

03/01

03/01

03/01

03/01
03/04

03/04

03/04

Amount
-$50.32

-$127.99

-$24.00

-$26.94

-$120.86

$38.97

-$9.97
-$11.08

-$20.00

-$32.00

-$92.31

-$680.00
-$50.63

-$62.40

-$23.38

Resulting Balance
$14,824.41

$14,696.42

$14,672.42

$14,645.48

$14,524.62

$14,563.59

$14,553.62
$14,542.54

$14,522.54

$14,490.54

$14,398.23

$13,718.23
$13,667.60

$13,605.20

$13,581.82

Products and services are offered by Capital One, N.A., Member FD|C.
©2019 Capital One. All rights reserved.

CHECK|NG | SAV|NGS | CDS | |RAS | LOANS

CONT|NUED FOR PER|OD FEBRUARY 08, 2019

Transaction Type
Debit

Debit

Debit

Debit

Debit

Credit

Debit
Debit

Debit

Debit

Debit

Check
Debit

Debit

Debn

 

- MARCH 07, 2019
Description Debit Card

Debit Card Purchase TARGET T 255 5329
PO 311911022819 TARGET T 255

POND PAT SOUTH SETAUKE NY

Debit Card Purchase STOP SHOP 5329
0553 001 022819 STOP SHOP 0553
SOUTH SETAUCK NY

Debit Card Purchase 022819 WORLD 5329
GYl\/l SETAUKET EAST SETAUKE

NY

Debit Card Purchase 022819 AMZN 5329
l\/lKTP US l\/llOOT3D51 AMZN COM

BlL WA

Debit Card Purchase 022819 5287
PENTll\/lENTO RESTAURANT STONY
BROOK NY

Debit Card Purchase Return 030119 A
EAGLE OUTFTR00006593 OTTAWA

KS

Debit Card Purchase 030119 UBER 5287
8005928996 CA

Debit Card Purchase 030119 UBER 5287
8005928996 CA

Debit Card Purchase 030119 5329
STARBUCKS 800 782 7282

WA

Debit Card Purchase 030119 WORLD 5329
GYl\/l SETAUKET EAST SETAUKE

NY

Debit Card Purchase 030119 PETCO 5329
3714 63537146 LAKE GROVE

NY

Check 119

Debit Card Purchase BP 5287
6633903AUTOl\/l 394233 030219 BP
6633903AUTOl\/l ST JAl\/lES

NY

Debit Card Purchase 7 ELEVEN 5287
OOMSTR 030219 7 ELEVEN

SA|NT JAl\/lES NY

Debit Card Purchase l\/lOODY l\/lART 4 5287
lN 128751 030219 l\/lOODY l\/lART 4

lN Sl\/l|Tl-lTOWN NY

PAGE 9 OF 12

MEMBER

Folc 19

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

 

ACCOUNT DETAlL

_Qate Amount Resulting Balance
03/04 -$78.24 $13,503.58
03/04 -$67.01 $13,436.57
03/04 -$39.16 $13,397.41
03/04 -$32.75 $13,364.66
03/04 -$70.31 $13,294.35
03/04 -$30.40 $13,263.95
03/04 -$5.00 $13,258.95
03/04 -$9.74 $13,249.21
03/04 -$14.08 $13,235.13
03/04 -$18.55 $13,216.58
03/04 -$30.00 $13,186.58
03/04 -$38.72 $13,147.86
03/04 -$46.68 $13,101.18
03/04 -$51.73 $13,049.45
03/04 -$54.00 $12,995.45
03/04 -$66.55 $12,928.90
03/04 -$156.35 $12,772.55
03/04 -$178.05 $12,594.50

CONT|NUED FOR PER|OD FEBRUARY 08, 2019

Transaction T_\_/pe
Debit

 

Debit

Debit

Debit

Debit

Debit

Debit

Debn

Debh

Debit

Debn

Debit

Debit

Debit

Debit

Debit

Debit

Debh

- MARCH 07, 2019

Description Debit Card
Debit Card Purchase SEPHORA 166 5287
313 0003 030219 SEPHORA 166 313

Sl\/llTH LAKE GROVE NY

Debit Card Purchase LUSH US 772 5287
093437 030219 LUSH US 772

Sl\/llTH HA LAKE GROVE NY

Debit Card Purchase YCC STORE 5287
00259 000117 030219 YCC STORE

00259 LAKE GROVE NY

Debit Card Purchase TRADER JOE S 55287
694556 030219 TRADER JOE S 556

LAKE GROVE NY

Debit Card Purchase CVS PHARl\/lACY 5287
03 lN0066 030219 CVS PHARl\/lACY

03 03010 SETAUKET NY

Debit Card Purchase DEl\/lA LlQUORS 5287
089463 030219 DEl\/lA L|QUORS

SETAUKET NY

Debit Card Purchase 030419 COLLEGE 5329
TRANSCR|PT 703 742 4200 VA

Debit Card Purchase 030419 UBER 5287
8005928996 CA

Debit Card Purchase 030419 UBER 5287
8005928996 CA

Debit Card Purchase 030419 UBER 5287
8005928996 CA

Debit Card Purchase 030419 SEVEN 5287
GABLES POWER EQU Sl\/llTHTOWN

NY

Debit Card Purchase 030419 5287
Sl\/llTHTOWN BAGELS

Sl\/llTHTOWN NY

Debit Card Purchase 030419 5329
FRATELL|S lTAL|AN EATE STONY
BROOK NY

Debit Card Purchase 030419 SA|NT 5287
JAl\/|ES BAGEL SA|NT JAl\/lES NY

Debit Card Purchase 030419 WORLD 5329
GYl\/l SETAUKET EAST SETAUKE

NY

Debit Card Purchase 030419 5287
PENTl|\/IENTO RESTAURANT STONY
BROOK NY

Debit Card Purchase 030419 HAMLET 5287
WlNES SETAUKET NY

Debit Card Purchase 030419 UN|QUE 5329
CLEANERS OF EAST SETAUKE NY

PAGE 10 OF 12

 

|_

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

. __---"""=\V
Capif-'B/|Orie'
Bank

GABR|EL A SANROl\/lAN DEBTOR lN POSSESS|ON

l\/llCHELE D SANROl\/lAN DP REP
EASTERN D|STR|CT OF NY CASE 8-18-77977

ACCOUNT DETAlL

Date Amount
03/05 -$40.26

Resulting Balance
$12,554.24

$12,543.99

03/05 -$10.25

-$31.98 $12,512.01

03/05

-$105.00 $12,407.01

03/05

03/06 -$453.09 $11,953.92

03/06 -$6.58 $11,947.34

-$53.19 $11,894.15

03/06

-$18.08 $11,876.07

03/06

$11,851.07

03/06 -$25.00

03/06 -$54.99 $11,796.08

$41,159.40
$41,140.93

03/07
03/07

$29,363. 32
-$18.47

03/07 -$23.43 $41,117.50

-$189.36 $40,928.14

03/07

$24,282.30
$17,524.75

03/07
03/07

-$16,645.84
-$6,757.55

Products and services are offered by Capital One, N.A., Member FD|C.
©2019 Capital One. All rights reserved.

CHECK|NG | SAV|NGS l CDS | |RAS | LOANS

CONT|NUED FOR PERlOD FEBRUARY 08, 2019

Transaction Type
Debit

Debit
Debit

Debn

Debn

Debit

Debit

Debit

Debit

Debit

Credit
Debit

Debh

DebH

Check
Check

 

' MARCH 07, 2019

Desc_ription Debit Card
Debit Card Purchase SHELL SERV|CE ST 5287
446891 030519 SHELL SERV|CE

STAT|ON BAY SHORE NY

Debit Card Purchase 030519 COLLEGE 5329
TRANSCR|PT 703 742 4200 VA

Debit Card Purchase 030519 DD BR 5287
344267 035 ST JAl\/lES NY

Debit Card Purchase 030519 LlFTOP|A 5287
l\/lOUNT SNOW T 8003490870 CA

Debit Card Purchase STOP SHOP 5329
0553 001 030619 STOP SHOP 0553
SOUTH SETAUCK NY

Debit Card Purchase STOP SHOP 5329
0574 001 030619 STOP SHOP 0574
SETAUKET NY

Debit Card Purchase W/-\VERLY 5329
LlQUORS lN0067 030619 WAVERLY
LlQUORS 172 ROUT EAST SETAUKET

NY

Debit Card Purchase 030619 UBER 5287
8005928996 CA

Recur Debit Card Purchase 030619

EZPASS PREPA|D TOLLQPS 800 333
8655 NY

Debit Card Purchase 030619 LT| 5287
l\/lOUNT SNOW TlX 8003490870

CA

ACH deposit Northwell BATCH

Debit Card Purchase 030719 5287
PENTll\/lENTO RESTAURANT STONY
BROOK NY

Debit Card Purchase 030719 SGUYS 5329
1330 QSR PORT JEFF ST NY

Debit Card Purchase 030719 5287
PENTll\/lENTO RESTAURANT STONY
BROOK NY

Check 121

Check 120

PAGE 11 OF 12

MEMBER 19
FD|C raises

Case 8-18-77977-reg Doc 40 Filed 03/13/19 Entered 03/13/19 09:54:27

ACCOUNT DETAlL FoR PERloD FEBRuARY 08, 2019 - MARCH 07, 2019

CheCkS * designates gap in check sequence

 

 

 

 

Check No. Date Amount Check No. _ Date Amount Check No. Date Amount

A115 02/08 $6,757.55 118 02/26 $325.00 120 03/0_7 $6,757.55
116 02/08 $16,645.84 119 03/01 $680.00 121 03/07 $16,645.84
117 02/26 $4,000.00

PAGE 12 OF 12

